F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                         OCT 14 1997
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 ROBERT NELSON ENTRUP,
 Individually, a/k/a Robert E. Nelson
 and d/b/a Vista, Vista Financial
 Services, Vista General and Enco                       No. 97-1197
 Agency alter egos of Robert Nelson,                (D.C. No. 92-B-2328)
 Entrup and JULIE DIANE ENTRUP,                           (D. Colo.)
 Individually,

           Plaintiffs-Appellants,
 vs.

 STATE OF COLORADO,
 ATTORNEY GENERAL FOR THE
 STATE OF COLORADO; GALE A.
 NORTON, Attorney General; JACK
 WYSOKY, Assistant Colorado
 Attorney General; VICKY BARBER,
 Investigator for the Colorado Attorney
 General; BOULDER COUNTY
 DISTRICT COURT, and Boulder
 County District Court In Re Colorado
 v. Robert Nelson Entrup, et al., case
 no. 90-CV-1571-5,

           Defendants-Appellees.


                               ORDER AND JUDGMENT *




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRORBY, EBEL, and KELLY, Circuit Judges. **


      Plaintiffs appeal from the order on remand 1 of the federal district court

dismissing this action with prejudice. The first amended complaint alleges a

variety of constitutional and statutory claims arising out of a state court

proceeding where Plaintiffs were fined, forfeited property in connection with their

loan business, and ordered to make restitution based upon violations of several

antifraud statutes. See I R. doc. 48. On appeal, Plaintiffs take issue with the

district court’s determination that this action is barred by the Defendants’

immunity. 2 See Aplts. Opening Br. at 3. Our jurisdiction arises under 28 U.S.C.

§ 1291 and exercising plenary review, we affirm.

      Claims brought in federal court for monetary relief against Defendants

State of Colorado, the Boulder County District Court, and the individual

Defendants in their official capacities are barred by the Eleventh Amendment.


      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
      1
       The district court previously granted summary judgment in favor of
defendants on the basis of collateral estoppel. This court reversed that
determination. Entrup v. Colorado, No. 93-1454, 30 F.3d 141, 1994 WL 396048
(10th Cir. July 29, 1994).
      2
        Apart from the immunity problem, the first amended complaint fails to
state a claim for many other reasons, most of which were identified by the
magistrate judge. See I R. doc. 132.

                                         -2-
See Kentucky v. Graham, 473 U.S. 159, 169-70 (1985); Edelman v. Jordan, 415

U.S. 651, 668-69 (1974). Claims for monetary relief against the individual

defendants (in their individual capacities) affiliated with the attorney general’s

office are barred by absolute prosecutorial immunity insofar as these claims deal

with the initiation and prosecution of the civil action against the Plaintiffs. See

Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976); Roberts v. Kling, 104 F.3d

316, 318-19 (10th Cir. 1997). To the extent that the individual Defendants acted

pursuant to facially valid court orders in seizing and inventorying the Plaintiffs’

business assets, see I R. doc. 4 at 10-11; doc. 48 at 6, they are protected by

absolute judicial immunity. See Valdez v. City and County of Denver, 878 F.2d

1285, 1289-90 (10th Cir. 1989). Claims for damages against judges in their

individual capacities would be barred by absolute judicial immunity. See Stump

v. Sparkman, 435 U.S. 349, 355-57 (1978).

      Having determined that the claims for monetary relief against the

Defendants are barred, we proceed to claims for injunctive relief. The injunctive

relief sought by the Plaintiffs is no less than review of a state court judgment,

something which a lower federal court is not empowered to do. See District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983); Facio v. Jones,

929 F.2d 541, 543-44 (10th Cir. 1991). Additionally, Plaintiffs lack standing to

seek prospective injunctive relief against prosecution of themselves and others.


                                         -3-
See City of Los Angeles v. Lyons, 461 U.S. 95, 105-07 (1983); O’Shea v.

Littleton, 414 U.S. 488, 495-96 (1974).

      AFFIRMED.


                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                          -4-